Case 1:21-cv-00040-TSK Document 1-1 Filed 03/19/21 Page 1 of 3 PageID #: 5




                  IN THE CIRCUIT COURT OF RHfrUTE COUNTY, WEST VIRGINIA
                                         ltleh^it- b'      lrJr   lJo'.-
 JOHNNV           JONES,                                                      PLAINTIFF,
                                          cinculvrry;;v,ffi0LERK
 v.                                              I
                                                     wrstutnstl{t     d+{nA
                                                                              Civil Action No.   Itl-4
 PATTERSON.UTI DRILLING COMPANY, LLC.                                         DEFENDANT.

                                                COMPLATNT

             l.      The Plaintifl', .lohnny Jones. is a resident of the State of West Virginia and was an

 employee of the Defendant at all times relevant herein.

         2.          The Defendant, Patterson-UTl Drilling Company, LLC. (hereinafter "Patterson"),

 is a limited liability company doing business in West Virginia at all times relevant herein.

         3.          On May 14, 2019. the PlaintifT was working on rig 347 located at Rt.             47,

 Smithville. Ritchie County, West Virginia. During this operatiorr" the Plaintiff was told to climb

 up the stompers to get on top of the sub structute to pin a beam. 'lhe PlaintitTu'as fbllowing his

 f-all protection guidelirres when     lie fbll off hitting the structure causing serious atrd permanent

 injuries.

         4.          The Plaintiff was not propcrll, trained nor was he given proper safety equipment

 to perfbrm the task on the date of his iniur;'.

         5.          The Defendant had an obligation to implemerrt a safety program by w'hich each

 employee was properly trained and equipped.

         6.          ln particular. the Defendant failed. at a minimuln. to nteet the OSHA industry

 standards 1910.140(dX2Xii). 1910.30(a)(l ) and           I 91   0.30(d).

         7.          'l'he Plaintiff avers upon infbrmation and belief that other violations w'ill     be


 uncovered during litigation.

         8.          The acts of the Def'endant wcre not in compliance with industry standards.




                                                                                                 b
                                                                                                 o
                                                                                                 D
                                                                                                 a
Case 1:21-cv-00040-TSK Document 1-1 Filed 03/19/21 Page 2 of 3 PageID #: 6




         g.       Attacfued as Exhibit   I   is the preliminary report   ol'William Mizel.

                                  COUNT I.DELIBERATE INTBNT

         10.      The Plaintiff repeats and re-alleges paragraphs        I   -9 as set fbrth herein.

         1   1.   The Plaintiff brings this action pursuant to WV Code $23-4-2 commonly known

 as a "deliberate   intent" action.

         12.      The PlaintifT avers upol'l infblrnation and belief that the prior of fact        will   make the


 following findings;

                    1.     A specific unsaf'e rr''ork condition existed which presented a high degree of

 risk and a strong probability of serious injury or death.

                    2.     The Defendant. prior to the Plaintiff s injury had f'actual knowledge of the

 existence of the specific unsafe working condition and the high degree                  of risk and the strong

 probabilitl,'clf serious iniury or death presented by the specific unsafb workirtg condition.

                    3.     'fhe specific unsafe working condition was in violation of a State or

 Federal safety iaw. rule or regulation or of a comtnonly accepted well known safety standard.

                    4.     The Def-endant e.\posed the Plaintiff to the specific unsafe working

 condition.

                    5.     The Plaintif-f suff'ered serious compensable iniury in excess of a li%

 whole person impairment

         13.        As a direct and proximate reslllt of the acts of the Def'endant as aforesaid. the

 Plaintiff suffered significant and pernrarlent iniuries" incurred medical expenses. suffered lost

 wages" and suf-fered a dirninished capacitl' to enioy        litb and past. present. and I'uture pain and

 suffering.
Case 1:21-cv-00040-TSK Document 1-1 Filed 03/19/21 Page 3 of 3 PageID #: 7




          WHEREFORE-         the Plaintitl' demands judgment against the   Def-endant   for   all

 compensatory and punitive damages allowed by lau.

          PLAINTIFF DEMANDS A TRIAL BY .'URY ON ALL ISSUES SO TRTABLE.

                                                   PLAINTIF'F,

                                                   By Counsel




 Greg              (WV Bar      74s7)
 Hewitt      vatore. pllc
 204          Street
             WV
     )s   4-0272
